department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number uniform issue list legend w l z z v f o m i d i f i c i dear this is in response to your request for a ruling that the early termination of m will not constitute a termination of m’s private_foundation_status under sec_507 of the internal_revenue_code and will not result in the imposition of tax under sec_4941 and sec_4945 of the code m is an inter_vivos charitable_remainder_unitrust described in sec_664 of the code and a split interest trust under sec_4947 m was created on may byn and the trustee m was amended on march partnership referred to as n n is also the income_beneficiary a and b hereinafter referred to as the grantors are the sole partners of n m is located in p ais the trustee of m the grantor is a family limited under the trust agreement n receives a unitrust_amount equal to the lesser_of a the trust’s income or b eleven percent of the net fair_market_value of m’s assets valued as of the first day of each taxable_year of the m payable in equal quarterly installments at the end of each calendar_quarter the trust agreement does not have a net_income make-up_provision m will terminate years after its creation or upon the earlier death of the survivor of a or b at which time m will terminate and the assets remaining in the trust will be distributed to the then designated charitable_remainder beneficiaries s t and u exempt from federal income_taxation under sec_501 of the code and are further classified as publicly supported organizations all three beneficiaries are n the grantors and s have determined that the charitable purposes of the trust and s t and u would be better served by an early termination of the trust and distribution of the remainder_interest directly to the beneficiaries n proposes terminating the trust by selling its income_interest in the trust to the charitable_remainder beneficiaries for an amount equal to the present_value of its life income_interest in the trust since this will result in a significantly higher amount passing to charity upon the termination of the trust than originally anticipated the grantor intends to exercise the power under the trust agreement to add remove or replace remainder beneficiaries by adding a community_foundation and an arts center that are both qualified as organizations described in sec_509 and sec_170 as additional remainder beneficiaries under the trust any reference to all three charitable_remainder beneficiaries includes s and the added arts center and community_foundation in your ruling_request you stated that the actuarial values of the respective interests will be calculated using the discount rate in effect at the date of sale under sec_7520 of the code and the methodology for valuing interests in charitable_remainder trusts contained in sec_1_664-4 of the income_tax regulations the regulations the trustee will file a petition in probate_court in q seeking court approval for the early termination of the trust and in connection with the court action the consent of the r attorney_general will be obtained prior to termination r law permits early termination of the trust and the r attorney general's office has informally indicated that it has no objections to the trust’s termination a and b’s birthdates are january respectively a and b are aware of no physical condition that would decrease eithers normal life expectancy in the date ruling_request it is represented that a physician will provide a signed affidavit that based on recently performed physical examinations of a and b to the best of the physician’s knowledge neither a nor b’s life expectancy is less than would otherwise be expected for their respective ages and july after discussions with our office you submitted a letter dated date in which the grantors agreed to accept the internal_revenue_service proposed valuation methodology for valuing the remainder_interest in the trust rulings requested you have requested the following rulings early termination of m and the distribution of the trust’s property to n the income_beneficiary and the charitable_remainder beneficiaries will not constitute an act of self- dealing under sec_4941 of the code early termination of m and the distribution of the trust’s property to n and the charitable_remainder beneficiaries in proportion to the present_value of their respective interests will not constitute a taxable_expenditure under sec_4945 of the code the proposed termination of m and distribution of the trust’s property will not be subject_to a termination_tax under sec_507 of the code law sec_507 of the code imposes a tax on a private_foundation under certain circumstances sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation payable by the private_foundation sec_4945 of the code defines taxable_expenditure as including a grant to an organization unless the organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or unless the private_foundation exercises expenditure_responsibility with respect to the grant and a grant for any purpose other than one specified in sec_170 sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of section b sec_4946 of the code provides that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 sec_4946 of the code provides that for purposes of this subchapter the term foundation manager’ means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_1_7520-3 of the regulations provides that the standard annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period section b i b provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period analysis m is a split-interest trust described in sec_4947 by being described in sec_4947 m is subject_to the provisions of sec_507 sec_4941 and sec_4945 as if foundation the income_beneficiary n is a disqualified_person with respect to m within the meaning of sec_4946 as a substantial_contributor to m a and b are disqualified it were a private persons with respect to m within the meaning of sec_4946 by virtue of their ownership of n the settlor in this case the charitable_remainder beneficiaries are public publicly supported organizations so for purposes of sec_4941 and sec_4946 the income_beneficiary is not a disqualified_person with respect to the charitable_remainder beneficiaries by early termination m will distribute lump sums to the income_beneficiary n and sec_4941 applies to certain transactions between private_foundations and disqualified persons the charitable remaindermen s t and u equal to actuarial value of their interests in m taking into account the net-income provisions of the trust the distributions are also treated as a constructive_sale or exchange between a b and s t andu see revrul_69_486 generally payments to the income_beneficiary n and indirectly a and b would constitute self- dealing however because the distribution to the income_beneficiary equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self-dealing provided by sec_53_4947-1 of the regulations applies and the distribution will not be an act of self-dealing furthermore because s t and u are all publicly supported organizations sec_4941does not apply to the transaction between n or a and b on one part and such charitable beneficiaries on the other the appropriate calculation of the actuarial value of the income_interest of m taking into account the net-income provisions of the trust requires the use of a reasonable method for the calculation which does not inappropriately inflate the income beneficiaries’ interest to the detriment of the charitable remaindermen one reasonable method to calculate the actuarial value of the income and remainder interests is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 of the regulations the special remainder factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 of the regulations provides an assumption that the trust’s stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust’s stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of a and b’s income_interest in m may be demonstrated as follows the sec_7520 rate for date i sec_5 percent assuming the termination occurred in date the lesser_of this rate and the trust's stated payout percentage i sec_5 percent the assumed taxpayers’ ages as of their nearest birthdays are and respectively based on table 90cm interest pincite percent an unadjusted payout rate of percent and quarterly payments made at the end of each quarter the present_value of the remainder_interest in a unitrust which falls in years and months hence or at the prior death of the last to die of two persons aged and is dollar_figure483 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust until such time is dollar_figure minus dollar_figure483 or dollar_figure517 for each dollar_figure of the trust estate in this case the income_beneficiary is not expected to receive more than it would during the full term of the trust under the above-described methodology for valuing its interest in a charitable_remainder_trust further state law provides for early termination under the facts presented in addition a and b's personal physician has conducted a physical examination and has stated under penalties of perjury that he finds no medical_condition expected to result in a shorter-than- average longevity under sec_1_72-9 of the regulations and a and b have signed a similar statement furthermore because the effect of the transaction is to vest the income_interest and remainder_interest in the remainder beneficiaries the trust no longer will be a split-interest trust and sec_4947 will no longer apply and sec_507 will not apply conclusions therefore we rule that early termination of m will not constitute an act of self-dealing under sec_4941 of the code by a as trustee or by n or a and b as donors with respect to m using the methodology described on the prior page for the effective date of termination as approved by the probate_court in q early termination of m and subsequent distributions of the trust’s property will not constitute a taxable_expenditure under sec_4945 of the code using the methodology described on the prior page for the effective date of termination the proposed termination of m and distribution of the trust’s property will not be subject_to a termination_tax under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts we express no opinion as to the tax consequences of the transactions under other provisions of the code pursuant to power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representative a copy of this letter should be kept in m’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely is robert c harper jr manager exempt_organizations technical group enclosure notice
